Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3 and 5-23 are pending and are presented for this examination.  Claims 21-23 are newly added.  Claims 1-2, 5, 8 are amended.
Status of Rejections
112 2nd paragraph rejections of claims 2, 4-5 and 8 are withdrawn in view of amendment of claims 2, 4-5 and 8.
102/103 rejection of Ha is maintained from previous office action of 04/12/2022.
103 rejection of Watson in view of Hashimoto are withdrawn from previous office action of 04/12/2022 in view of argument. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 10, 12-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ha (KR20140009674A).
As for claim 1, it is noted instant claim is amended to require “where the thin metal strip, after cooling, is characterized as having a tensile strength of 1100 to 2100 MPa, a yield strength of 900 to 1800 MPa, and an elongation to break of 3.5 to 8%”.
 Ha discloses a method for manufacturing a thin steel sheet having excellently surface quality by using a dual roll type thin sheet caster, comprising a step of forming a thin steel sheet with a thickness of more than 2.8mm by injecting molten steel between a pair of casting rolls rotating mutually in the opposite directions; and a step of manufacturing a hot-rolled steel sheet by rolling the thin steek sheet with a coefficient of friction between the rolling roll and the steel sheet of 0.1 to 0.25. The hot rolling is performed at a temperature of about 1100-1200°C with a reduction rate of 20-40%. As an example, Ha discloses a rolling pressure of about 1200 tons and a frictional coefficient of 0.25. (English translation Page 4 paragraph 2 lines 2-5) Since the manufacturing method of Ha is in accordance with the instant application disclosed process, it is expected that the steel sheet exhibiting an identical structure/ properties as a matter of course, resulting in the same surface structure (e.g. free of prior austenite grain boundaries, elongated surface structures formations).   
Instant claimed “to remove the prior austenite grain boundary” is a resulting effect of claimed hot rolling coefficient of friction >=0.2 in view of instant application Figures 4 and 6.   Ha’s a frictional coefficient of 0.25 meets claimed >=0.2.  Applicant’s Figure 6 illustrates at high friction condition with a coefficient of friction of 0.25, the thin metal strip is substantially free of prior austenite grain boundary depression and separation.  Hence,  claimed “to remove the prior austenite grain boundary” would naturally flow absent evidence of the contrary.
Regarding instant amendment, they are mechanical properties due to same process of making.  

When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
In the instant case, due to Ha discloses identical process as required by instant application, instant amendment regarding mechanical properties would be expected absent evidence of the contrary.
As for claims 2-3, 5-6, and 17-20, they are structural properties due to similar manufacturing process of apply a rolling pressure of about 1200 tons and a frictional coefficient of 0.25 as Ha discloses on the cast steel strip.   Hence, they are rejected for the same reason set forth in rejection of claim 1.
As for claim 10, Ha’s hot rolling comprises applying a rolling pressure of about 1200 tons meets instant claimed force of 600-2500 tons.
As for claim 12, Ha’s hot rolling is performed at a temperature of about 1100-1200°C. (Page 2 of English Translation paragraph 4 lines 3-4)
As for claim 13, Ha does not disclose hot rolling with use of lubrication.
As for claims 14-15, they are rejected for the same reason set forth in rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 13-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watson (US 2016/0177411A1) in view of Takenaka (US 20190161817)
As for claim 1, Watson discloses a method for manufacturing a steel sheet, comprising: (a) preparing a molten steel melt producing through a twin roll caster an as-cast carbon alloy steel sheet less or equal to 2 mm in thickness comprising: (i) by weight, between 0.20% and 0.35% carbon, less than 1.0% chromium, between 0.7% and 2.0% manganese, between 0.10% and 0.50% silicon, between 0.1% and 1.0% copper, less than 0.05% niobium, less than 0.5% molybdenum, and silicon killed containing less than 0.01% aluminum, and (ii) the remainder iron and impurities resulting from melting; (b) solidifying the molten melt at a heat flux greater than 10 MW/m2 into a steel sheet less than 2.0 mm in thickness and cooling the steel sheet in a non- oxidizing atmosphere to below 1080° C and above the Ar3 temperature at a cooling rate greater than 15° C/s; and (c) hot rolling the steel sheet to between 15% and 50% reduction and rapidly cooling to form a steel sheet with a microstructure having at least 75% by volume martensite or martensite plus bainite, a yield strength of between 700 and 1300 MPa, a tensile strength of between 1000 and 1800 MPa and an elongation of between 1% and 10%.   Hence, Watason discloses instant amendment. 
Hence, the chemical composition and the manufacturing method of Watson is in accordance with the present application, except for the coefficient of friction equal to or greater than 0.20.
Regarding the coefficient of friction equal to or greater than 0.20, Takenaka discloses a hot rolled steel sheet Takenaka discloses hot rolling at high friction coefficient is commonly used to prevent wear and roughening of the roller ta suppress slipping and defective biting. Controlling the friction coefficient to 0.35 or less is well known in the art to regulate the recrystallization ratio. (paragraph [0023) Hence, 0.35 or less overlaps instant claimed coefficient of friction equal to or greater than 0.20.  Furthermore, Takenaka discloses Table 1 Inventive Steel Nos 2-4 all have friction coefficient >0.2.  
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply the fiction coefficient greater than 0.20  as disclosed by Takenaka, in the process of Watson for the benefit of regulating the recrystallization ratio.
 As for claims 2-3, 5-6, 14-15 and 17-20, they are structure limitations effect due to a combination of steel strip compositions and process of making.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Since the hot rolled thin cast steel strip of Watson in view of Takenaka has compositions that meet the instant application composition and is made from a similar process steps, it is therefore reasonable to believe that the claimed structure limitations would have naturally flowed following the suggestion of Watson in view of Takenaka.    See MPEP 2112.01 I.
As for claim 7 and 8, Watson discloses a broad range of elemental compositions of the steel strip comprises between 0.20% and 0.35% carbon, less than 1.0% chromium, between 0.7% and 2.0% manganese, between 0.10% and 0.50% silicon, between 0.1% and 1.0% copper, less than 0.05% niobium, less than 0.5% molybdenum, and silicon killed containing less than 0.01% aluminum, and (ii) the remainder iron and impurities resulting from melting.  The strip is a martensitic steel sheet (Abstract line 1).
As for claim 13, Watson’s hot rolling is dry rolling (i.e. without the use of lubrication).
As for claim 16, Watson discloses rapidly cooling to between 100 and 20 C after hot rolling above Ar3. (paragraph [0006])  Hence,  cooling to below Ms after hot rolling as required by instant claim is expected. 
As for newly added claim 21, instant claim is substantially the same as instant claim 1 except instant claim requires “where the strip includes, by weight, less than 0.25% carbon, 0.20 to 2.0% manganese, 0.05 to 0.50% silicon, less than or equal to 0.008% aluminum, and at least one element selected from the group consisting of titantum between 0.01 and 0.20%, niobium between 0.05 and 0.20%, and vanadium between about 0.01 and 0.20%”.
Watson discloses an overlapping strip composition as indicated in rejection of claims 7-8 above. 
As for new claims 22-23, Takenaka discloses in Table 1 Inventive Steel Nos 3-4 have friction of coefficient >0.25.
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Watson in view of Takenaka as applied to claim 1, and further in view of Hashimoto.
As for claim 9, Hashimoto discloses applying lubricating oil for lubricating the hot rolled portion is well known in the art.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply well known lubricating oil as disclosed by Hashimoto, in the process of making hot rolled thin cast steel strip of Watson in view of Takenaka with expected success.
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Watson in view of Takenaka as applied to claim 1, and further in view of Sun and Ha.
As for claim 10, Sun discloses friction affection significantly the rolling load (Page 1 Introduction section paragraph 1 line 2) and Ha discloses friction coefficient is measured to be 0.25 when rolling load at 1200 tons.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to adjust rolling load as suggested by Sun and Ha to be within claimed ranges, in the process of making hot rolled thin cast steel strip of Watson in view of Takenaka for arriving at desired friction coefficient.
Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watson in view of Takenaka as applied to claim 1, and further in view of Sun (NPL document “Friction in the Roll bit Under various hot rolling conditions”).
As for claims 11-12, neither Watson nor Takenaka discloses instant claim 11 required rolling speed and instant claim 12 required hot rolling temperature.
Sun discloses an experiment studying the effect of hot rolling parameter such as rolling speed and rolling temperature on the friction coefficient such that rolling speed is 0.12-0.72 m/s (i.e. 7.2-43.2 m/minute) and rolling temperature is 850-1025 C.   Hence, rolling speed 7.2-43.2 m/minute) and rolling temperature is 850-1025 C are close to instant claim 11 required rolling speed and instant claim 12 required hot rolling temperature.  In addition, Sun suggests friction coefficient increases as temperature decreases and decreases as rolling speed increases.
That is, Sun suggests both rolling speed and rolling temperature are result effective variable to arrive at desired friction coefficient.
If a particular parameter is recognized as a result-effective variable, then the determination of the optimum or workable ranges of said parameter might be characterized as routine experimentation.
See MPEP 2144.05 II.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to adjust rolling speed and rolling temperature as suggested by Sun to be within claimed ranges, in the process of making hot rolled thin cast steel strip of Watson in view of Takenaka for arriving at desired friction coefficient.
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Watson in view of Takenaka as applied to claim 1, and further in view of Ha.
As for claim 13, Ha does not disclose hot rolling with use of lubrication.   That is, Ha suggests apply similar friction coefficient of Takenaka without use of lubrication.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply friction coefficient of Takenaka without use of lubrication as suggested by Ha, in the process of making hot rolled thin cast steel strip of Watson in view of Takenaka with expected success.
Response to Argument
Applicant’s argument on 07/11/2022 is considered but is not persuasive for the following reasons:
In response to argument that Watson and Hashimoto would not be combinable, argument is moot since Watson in view of Hashimoto is withdrawn.
In response to argument that Hashimoto teaches away from relying on an increased coefficient of friction, argument is moot since Hashimoto is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733